Exhibit 10.1

 

UNDERWRITING AGREEMENT

 

ENVIRONMENTAL POWER CORPORATION

 

2,000,000 Shares

 

Common Stock

($0.01 Par Value)

 

UNDERWRITING AGREEMENT

 

November 15, 2005



--------------------------------------------------------------------------------

UNDERWRITING AGREEMENT

 

November 15, 2005

 

MDB Capital Group LLC

401 Wilshire Blvd. Suite 1020

Santa Monica, CA 90401

 

Ladies and Gentlemen:

 

Environmental Power Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to MDB Capital Group LLC (the “Underwriter”) an
aggregate of 2,000,000 shares (the “Firm Shares”) of Common Stock, $0.01 par
value per share (the “Common Stock”), of the Company. In addition, solely for
the purpose of covering over-allotments, the Company proposes to issue and sell
to the Underwriter up to an additional 300,000 shares of Common Stock (the
“Additional Shares”) if and to the extent that you shall have determined to
exercise the right to purchase such shares of common stock granted to the
Underwriter in Section 1 hereof. The Firm Shares and the Additional Shares are
hereinafter collectively sometimes referred to as the “Shares.” The Shares are
described in the Prospectus that is referred to below.

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Act”), with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-2 (File No. 333-128863) including a prospectus,
relating to the Shares. The Company has furnished to you, for use by the
Underwriter and by dealers, copies of one or more preliminary prospectuses (each
such preliminary prospectus is herein called a “Preliminary Prospectus”)
relating to the Shares. The registration statement, as amended at the time it
becomes effective, including all documents filed as a part thereof, and
including any information contained in a prospectus subsequently filed with the
Commission pursuant to Rule 424(b) under the Act and deemed to be part of the
registration statement at the time of effectiveness pursuant to Rule 430(A)
under the Act and also including any registration statement filed pursuant to
Rule 462(b) under the Act, is herein called the “Registration Statement,” and
the prospectus, in the form filed by the Company with the Commission pursuant to
Rule 424(b) under the Act on or before the second business day after the date
hereof (or such earlier time as may be required under the Act) or, if no such
filing is required, the form of final prospectus included in the Registration
Statement at the time it became effective, is herein called the “Prospectus.” As
used herein, the terms “Registration Statement” and “Prospectus” include the
documents incorporated by reference therein (collectively, the “Incorporated
Documents”). The terms “supplement,” “amendment” and “amend” as used herein with
respect to the Prospectus or the Registration Statement shall include all
documents deemed to be incorporated by reference in the Registration Statement
or Prospectus that are filed subsequent to the date of such Registration
Statement or Prospectus, as the case may be, with the Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). As used
herein, “Business Day” shall mean a day on which the New York Stock Exchange is
open for trading.

 

2



--------------------------------------------------------------------------------

The Company and the Underwriter agree as follows:

 

1. Sale and Purchase. Upon the basis of the representations and warranties
contained in this agreement, and subject to its terms and conditions, the
Company agrees to issue and sell to the Underwriter, and the Underwriter agrees
to purchase from the Company the Firm Shares at a purchase price of $6.51 per
Share (the “Purchase Price”).

 

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Underwriter the Additional Shares, and the Underwriter shall have the right to
purchase up to 300,000 Additional Shares at the Purchase Price. You may exercise
this right in whole or from time to time in part by giving written notice of
each election to exercise the option not later than 30 days after the date of
this Agreement. Any exercise notice shall specify the number of Additional
Shares to be purchased by the Underwriter and the date on which such shares are
to be purchased. Each purchase date must be at least one business day after the
written notice is given and may not be earlier than the closing date for the
Firm Shares nor later than ten business days after the date of such notice.
Additional Shares may be purchased as provided in Section 2 hereof solely for
the purpose of covering over-allotments made in connection with the offering for
the Firm Shares. On each day, if any, that Additional Shares are to be sold (an
“Option Closing Date”), the Underwriter agrees to purchase the number of
Additional Shares specified in the notice of exercise.

 

The Company hereby agrees that, without the prior written consent of MDB Capital
Group LLC, it will not, during the period ending 90 days after the date of the
Prospectus (the “Restricted Period”), (a) offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
(b) file any registration statement with the Commission relating to the offering
of any shares of Common Stock or any securities convertible into or exercisable
or exchangeable for Common Stock, other than registration statements on Form S-8
and Form S-8/S-3 relating to the resale of shares issued by the Company upon the
exercise of options granted or to be granted by the Company pursuant to any
employee benefit plan, the terms of which have been disclosed in the Prospectus
or (c) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Common
Stock, whether any such transaction described in clause (a), (b) or (c) above is
to be settled by delivery of Common Stock or such other securities, in cash or
otherwise.

 

The restrictions contained in the preceding paragraph shall not apply to (a) the
Shares to be sold hereunder or (b) the issuance by the Company of shares of
Common Stock or securities convertible into or exchangeable for Common Stock in
connection with (i) any mergers or acquisitions of securities, businesses,
property or other assets, (ii) joint ventures or other strategic corporate
transactions, (iii) the exercise of an option or warrant or the conversion of a
security outstanding on the date hereof of which the Underwriter has been
advised in writing or (iv) any employee benefit plan that has been adopted by
the Company prior to the date hereof, provided that the terms of each such
employee benefit plan have been disclosed in the Prospectus and the Incorporated
Documents.

 

2. Payment and Delivery. Payment for the Firm Shares to be sold by the Company
shall be made to the Company in Federal or other funds immediately available at
such place in Los Angeles, California as you shall designate against delivery of
such Firm Shares for the account of the Underwriter. Such payment and delivery
shall be made at 10:00 A.M., New York City time, on November 21, 2005, or at
such other time on the same day or such other date, not

 

3



--------------------------------------------------------------------------------

later than November 21, 2005, as shall be designated in writing by you. The time
and date of such payment and delivery are hereinafter referred to as the
“Closing Date.”

 

Payment for any Additional Shares shall be made to the Company in Federal or
other funds immediately available at such place in Los Angeles, California as
you shall designate against delivery of such Additional Shares for the account
of the Underwriter at 10:00 A.M. New York City time, on the date specified in
the corresponding notice described in Section 1 hereof or at such other time on
the same or on such other date, in any event not later than December 20, 2005,
as shall be designated in writing by you.

 

The Firm Shares and Additional Shares shall be registered in such names and in
such denominations as you shall request in writing not later than one full
business day prior to the Closing Date or the applicable Option Closing Date, as
the case may be. The Firm Shares and Additional Shares shall be delivered to you
on the Closing Date or an Option Closing Date, as the case may be, for the
account of the Underwriter, with any transfer taxes payable in connection with
the transfer of the Shares to the Underwriter duly paid, against payment of the
Purchase Price therefor.

 

3. Terms of Public Offering. The Company is advised by you that the Underwriter
proposes to make a public offering of the Shares as soon as after the
Registration Statement and this Agreement have become effective as in your
judgment is advisable. The Company is further advised by you that the Shares are
to be offered to the public initially upon the terms set forth in the
Prospectus.

 

4. Representations and Warranties of the Company. The Company represents and
warrants to and agrees with the Underwriter that:

 

(a) The Registration Statement has been declared effective under the Act; no
stop order of the Commission preventing or suspending the use of any Preliminary
Prospectus or the effectiveness of the Registration Statement has been issued
and no proceedings for such purpose have been instituted or, to the Company’s
knowledge, are contemplated by the Commission; each Preliminary Prospectus, at
the time of filing thereof, complied in all material respects to the
requirements of the Act and the last Preliminary Prospectus distributed in
connection with the offering of the Shares did not, as of its date, and does not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; the
Registration Statement and the Prospectus comply and, as amended or
supplemented, if applicable, will comply in all material respects with the
requirements of the Act; the Company is eligible to use of Form S-2 for the
registration of the Shares; the Registration Statement, when it became
effective, did not contain and, as amended or supplemented, if applicable, will
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading and the Prospectus does not contain and, as amended or
supplemented, if applicable, will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided, however, that the Company makes no warranty
or representation with respect to any statements or omissions contained in the
last Preliminary Prospectus, the Registration Statement or the Prospectus in
reliance upon and in conformity with information concerning the Underwriter and
furnished in writing by or on behalf of the Underwriter to the Company in
writing expressly for use in the last Preliminary Prospectus, the Registration
Statement or the Prospectus; and the Company has not distributed and will not
distribute any

 

4



--------------------------------------------------------------------------------

offering material in connection with the offering or sale of the Shares other
than the Registration Statement, the then most recent Preliminary Prospectus and
the Prospectus;

 

(b) as of the date of this Agreement, the Company has an authorized and
outstanding capitalization as set forth in the section of the Registration
Statement and the Prospectus entitled “Capitalization” and, as of the Closing
Date and Option Closing Date, as the case may be, the Company shall have an
authorized and outstanding capitalization as set forth in the section of the
Registration Statement and the Prospectus entitled “Capitalization” (subject, in
each case, to the issuance of shares of Common Stock upon exercise of stock
options and warrants disclosed as outstanding in the Registration Statement and
the Prospectus and grant of options under existing stock option plans described
in the Registration Statement and the Prospectus); all of the issued and
outstanding securities, including the Common Stock, of the Company prior to the
issuance of the Shares to be sold by the Company have been duly authorized and
are validly issued, fully paid and non-assessable, have been issued in
compliance in all material respects with all federal and state securities laws
and were not issued in violation of any preemptive right, resale right, right of
first refusal or similar right;

 

(c) the Company and each of its subsidiaries listed on Exhibit 21.01 to the
Registration Statement (the “Material Subsidiaries”) has been duly incorporated
or organized and is validly existing as a corporation, limited partnership or
limited liability company, as the case may be, in good standing under the laws
of its respective jurisdiction of incorporation or organization, with full
corporate, limited partnership or limited liability company power and authority
to own, lease and operate its properties and conduct its business as described
in the Registration Statement and the Prospectus; and all of the outstanding
capital stock, partnership interests or membership interests, as the case may
be, of each subsidiary has been duly authorized and validly issued and is fully
paid and nonassessable and, except as otherwise stated in the Registration
Statement or Prospectus, is owned by the Company free of all restrictions on
transfer (other than those imposed by the Act and the securities laws of certain
jurisdictions), liens, encumbrances, security interests and claims whatsoever;

 

(d) the Company and each of its Material Subsidiaries is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
where the ownership or leasing of its properties or the conduct of its business
requires such qualification, except where the failure to be so qualified or in
good standing would not, individually or in the aggregate, have a material
adverse effect on the business, properties, financial condition, results of
operation or prospects of the Company and its subsidiaries (a “Material Adverse
Effect”);

 

(e) of the Company’s subsidiaries, each of EPC Corporation and Buzzard Power
Corporation is a “significant subsidiary” (as defined under Regulation S-X
promulgated by the Commission);

 

(f) each of the Incorporated Documents, as amended, complied as to form when so
filed in all material respects with the Exchange Act and the applicable rules
and regulations of the Commission;

 

(g) the Shares to be sold by the Company have been duly and validly authorized
and, when issued and delivered against payment therefore as provided herein,
will be validly issued, fully paid and non-assessable, and the issuance of such
Shares will not be subject to any preemptive rights, resale rights, rights of
first refusal or similar rights;

 

5



--------------------------------------------------------------------------------

(h) the capital stock of the Company, including the Shares, conforms in all
material respects to the description thereof contained in the Registration
Statement and the Prospectus, and the certificates for the Shares are in due and
proper form and the holders of the Shares will not be subject to personal
liability solely by reason of being such holders;

 

(i) this Agreement has been duly authorized, executed and delivered by the
Company;

 

(j) neither the Company nor its Material Subsidiaries is in violation of its
respective charter or by-laws, limited partnership agreement or regulations, as
the case may be, or in default under (nor has any event occurred which with
notice, lapse of time or both would result in any breach or violation of,
constitute a default under or give the holder of any indebtedness (or a person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a part of such indebtedness under) any indenture,
mortgage, deed of trust, bank loan or credit agreement or other evidence of
indebtedness, or any license, lease, contract or other agreement or instrument
to which the Company or any Material Subsidiary is a party or by which it or any
of its properties may be bound or affected, in each case except where any such
breach, violation or default would not, individually or in the aggregate, have a
Material Adverse Effect; the Company’s activities do not breach or violate, any
federal, state, local or foreign law, regulation or rule or any decree, judgment
or order applicable to such activities, in each case except where any such
breach or violation would not, individually or in the aggregate, have a Material
Adverse Effect;

 

(k) the execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement, the issuance and sale of the
Shares and the consummation of the transactions contemplated hereby will not
conflict with, result in any breach or violation of or constitute a default
under (nor constitute any event which with notice, lapse of time or both would
result in any breach or violation of or constitute a default under) the charter
or by-laws of the Company or the limited partnership agreement or regulations of
any Material Subsidiary, or any indenture, mortgage, deed of trust, bank loan or
credit agreement or other evidence of indebtedness, or any license, lease,
contract or other agreement or instrument to which the Company or any subsidiary
is a party or by which any of them or any of their properties may be bound or
affected, or any federal, state, local or foreign law, regulation or rule or any
decree, judgment or order applicable to the Company or any subsidiary;

 

(l) no approval, authorization, consent or order of, or qualification with, or
filing with any governmental or regulatory commission, board, body, authority or
agency is required in connection with the issuance and sale of the Shares or the
performance by the Company of its obligations under this Agreement other than
registration of the Shares under the Act and the application for the listing of
the Shares with the American Stock Exchange, each of which has been or will be
effected, and any necessary qualification under the securities or blue sky laws
of the various jurisdictions in which the Shares are being offered by the
Underwriter or under the rules and regulations of the NASD;

 

(m) except as set forth in the Registration Statement and the Prospectus, or
waived in writing: (A) (i) no person has the right, contractual or otherwise, to
cause the Company to issue or sell to it any shares of Common Stock or shares of
any other capital stock or other equity interests of the Company, (ii) no person
has any preemptive rights, resale rights, rights of first refusal or other
rights to purchase any shares of Common Stock or shares of any other capital
stock or other equity interests of the Company, and (iii) no person has the
right to act as an underwriter or as a financial advisor to the Company in
connection with the offer and sale

 

6



--------------------------------------------------------------------------------

of the Shares, in the case of each of the foregoing clauses (i), (ii) and (iii),
whether as a result of the filing or effectiveness of the Registration Statement
or the sale of the Shares as contemplated thereby or otherwise; and (B) no
person has the right, contractual or otherwise, to cause the Company to register
under the Act any shares of Common Stock or shares of any other capital stock or
other equity interests of the Company (other than such rights as have been
satisfied by currently effective registration statements filed by the Company),
or to include any such shares or interests in the Registration Statement or the
offering contemplated thereby, whether as a result of the filing or
effectiveness of the Registration Statement or the sale of the Shares as
contemplated thereby or otherwise;

 

(n) the Company and the Material Subsidiaries have all necessary licenses,
authorizations, consents and approvals and have made all necessary filings
required under any federal, state, local or foreign law, regulation or rule, and
have obtained all necessary authorizations, consents and approvals from other
persons, in order to conduct their respective businesses, except where the
failure to have any such licenses, authorizations, consents or approvals or to
have made any such filings would, individually or in the aggregate, have a
Material Adverse Effect; neither the Company nor its Material Subsidiaries is in
violation of any federal, state, local or foreign law, regulation or rule
applicable to the Company and its Material Subsidiaries, except where any such
violations would not, individually or in the aggregate, have a Material Adverse
Effect; neither the Company nor its Material Subsidiaries is in violation of, or
in default under, nor has it received notice of any proceedings relating to
revocation or modification of, any such license, authorization, consent or
approval or any federal, state, local or foreign law, regulation or rule or any
decree, order or judgment applicable to the Company or its Material
Subsidiaries, except where such violation, default, revocation or modification
would not, individually or in the aggregate, have a Material Adverse Effect;

 

(o) all legal or governmental proceedings, affiliate transactions, off-balance
sheet transactions, contracts, licenses, agreements, leases or documents of a
character required to be described in the Registration Statement or the
Prospectus or to be filed as an exhibit to the Registration Statement have been
so described or filed as required;

 

(p) there are no actions, suits, claims, investigations or proceedings pending
or threatened or, to the Company’s knowledge, contemplated to which the Company
or any of its directors or officers or Material Subsidiaries is or would be a
party or of which any of the properties of the Company or its Material
Subsidiaries is or would be subject at law or in equity, before or by any
governmental or regulatory commission, board, body, authority or agency, except
any such action, suit, claim, investigation or proceeding which would not result
in a judgment, decree or order having, individually or in the aggregate, a
Material Adverse Effect or preventing consummation of the transactions
contemplated hereby; there are no material legal or governmental proceedings
pending before or by any governmental or regulatory commission, board, body,
authority or agency relating to the Company’s business practices and activities
and, to the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or others;

 

(q) Vitale, Caturano & Company, Ltd. and Deloitte & Touche LLP, who have
certified certain financial statements of the Company, whose reports are filed
with the Commission and incorporated by reference as part of the Registration
Statement and the Prospectus, are independent public accountants as required by
the Act. Except as described in the Prospectus and as pre-approved in accordance
with the requirements set forth in Section 10A of the Exchange Act, Vitale,
Caturano & Company, Ltd. and Deloitte & Touche LLP have not been engaged by the
Company to perform any “prohibited activities” (as defined in Section 10A of the
Exchange Act);

 

7



--------------------------------------------------------------------------------

(r) the audited financial statements incorporated by reference as part of the
Registration Statement and the Prospectus, together with the related notes and
schedules, present fairly in all material respects the financial position of the
Company as of the dates indicated and the results of operations and cash flows
of the Company for the periods specified and have been prepared in compliance in
all material respects with the requirements of the Act and in conformity with
generally accepted accounting principles applied on a consistent basis during
the periods involved; any pro forma financial statements or data included in the
Registration Statement and the Prospectus comply with the requirements of
Regulation S-X of the Act and the assumptions used in the preparation of such
pro forma financial statements and data are reasonable, the pro forma
adjustments used therein are appropriate to give effect to the transactions or
circumstances described therein and the pro forma adjustments have been properly
applied to the historical amounts in the compilation of those statements and
data; the other financial and statistical data set forth in the Registration
Statement and the Prospectus are accurately presented and prepared on a basis
consistent with the financial statements and books and records of the Company
and its Material Subsidiaries; there are no financial statements (historical or
pro forma) that are required to be included in the Registration Statement and
the Prospectus that are not included as required; and the Company does not have
any material liabilities or obligations, direct or contingent (including any
off-balance sheet obligations), not disclosed in the Registration Statement and
the Prospectus; except as disclosed in the Prospectus, there are no material
off-balance sheet transactions (as defined in Item 301 of Regulation S-K),
arrangements, obligations (including contingent obligations) or any other
relationships with unconsolidated entities or other persons, that have or are
reasonably likely to have a material current or future effect on the Company’s
financial condition, changes in financial condition, results of operations,
liquidity, capital expenditures, capital resources, or significant components of
revenues or expenses;

 

(s) subsequent to the respective dates as of which information is given in the
Registration Statement and the Prospectus, there has not been (i) any material
adverse change, or any development involving a prospective material adverse
change, in the business, prospects, properties, management, financial condition
or results of operations of the Company and its subsidiaries, whether or not in
the ordinary course of business (ii) any transaction which is material to the
Company, (iii) any obligation, direct or contingent (including any off-balance
sheet obligations), incurred by the Company and its subsidiaries, which is
material to the Company and its subsidiaries, (iv) any material change in the
capital stock or outstanding indebtedness of the Company and its Material
Subsidiaries or (v) any dividend or distribution of any kind declared, paid or
made on the capital stock of the Company;

 

(t) the Company is not and, after giving effect to the offering and sale of the
Shares, will not be an “investment company” or an entity “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”);

 

(u) other than as disclosed in the Registration Statement and Prospectus, the
Company and its subsidiaries have good and marketable title to all property
(real and personal) described in the Registration Statement and in the
Prospectus as being owned by them, in each case, free and clear of all liens,
claims, security interests or other encumbrances and defects; all the property
described in the Registration Statement and the Prospectus as being held under
lease by the Company and its subsidiaries is held by them under valid and
enforceable leases;

 

8



--------------------------------------------------------------------------------

(v) the Company and its subsidiaries own, or have obtained valid and enforceable
licenses for, or other rights to use, the inventions, patent applications,
patents, trademarks (both registered and unregistered), trade names, copyrights,
trade secrets and other proprietary information described in the Registration
Statement and the Prospectus as being owned or licensed by it or which are
necessary for the conduct of its business (collectively, “INTELLECTUAL
PROPERTY”); the Company has not infringed any patent, trademark, copyright,
trade secret or other proprietary rights of others; the Company has taken all
reasonable steps necessary to secure interests in its Intellectual Property from
its employees and contractors; none of the technology employed by the Company
has been obtained or is being used by the Company in violation of any
contractual obligation binding on the Company or, to the Company’s knowledge,
any of its officers, directors or employees or Material Subsidiaries or
otherwise in violation of the rights of others; (i) there are no third parties
who have or, to the Company’s knowledge, will be able to establish rights to any
Intellectual Property, except for the ownership rights of the owners of the
Intellectual Property which is licensed to the Company; (ii) to the Company’s
knowledge, there is no infringement by third parties of any Intellectual
Property; (iii) there is no pending or threatened action, suit, proceeding or
claim by others challenging the Company’s rights or the rights of any Material
Subsidiary in or to any Intellectual Property, and the Company is unaware of any
facts which could form a reasonable basis for any such claim; (iv) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any Intellectual Property,
and the Company is unaware of any facts which could form a reasonable basis for
any such claim; (v) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others, and neither the Company
nor any Material Subsidiary has received any written or oral communications from
a third party claiming, that the Company or any Material Subsidiary infringes or
otherwise violates, or by conducting the business of the Company as described in
the Prospectus would infringe or otherwise violate, any patent, trademark,
copyright, trade secret or other proprietary rights of others, and the Company
is unaware of any facts which could form a reasonable basis for any such claim;
and (vi) to the Company’s knowledge, there is no patent or patent application
that contains claims that interfere with the issued or pending claims of any of
the Intellectual Property;

 

(w) neither the Company nor any Material Subsidiary is engaged in any unfair
labor practice; except for matters which would not, individually or in the
aggregate, have a Material Adverse Effect, (i) there is (A) no unfair labor
practice complaint pending or, to the Company’s knowledge, threatened against
the Company or any Material Subsidiary before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under
collective bargaining agreements is pending or threatened, (B) no strike, labor
dispute, slowdown or stoppage pending or, to the Company’s knowledge, threatened
against the Company or any Material Subsidiary and (C) no union representation
dispute currently existing concerning the employees of the Company or any
Material Subsidiary, and (ii) to the Company’s knowledge, (A) no union
organizing activities are currently taking place concerning the employees of the
Company or any Material Subsidiary and (B) there has been no violation of any
applicable law relating to discrimination in the hiring, promotion or pay of
employees, any applicable wage or hour laws or any provision of the Employee
Retirement Income Security Act of 1974 (“ERISA”) or the rules and regulations
promulgated thereunder concerning the employees of the Company and its
subsidiaries;

 

(x) the Company and the Material Subsidiaries are in compliance with, and hold
all permits, authorizations and approvals required under, Environmental Laws (as
defined below), except to the extent that failure to so comply or to hold such
permits, authorizations or

 

9



--------------------------------------------------------------------------------

approvals would not, individually or in the aggregate, have a Material Adverse
Effect; there are no past, present or, to the Company’s knowledge, reasonably
anticipated future events, conditions, circumstances, activities, practices,
actions, omissions or plans that could reasonably be expected to give rise to
any material costs or liabilities to the Company and its subsidiaries under, or
to interfere with or prevent compliance by the Company and its subsidiaries
with, Environmental Laws; except as would not, individually or in the aggregate,
have a Material Adverse Effect, the Company and each of its subsidiaries (i) is
not the subject of any investigation, (ii) has not received any notice or claim,
(iii) is not a party to or, to its knowledge, affected by any pending or
threatened action, suit or proceeding, (iv) is not bound by any judgment, decree
or order or (v) has not entered into any agreement, in each case relating to any
alleged violation of any Environmental Law or any actual or alleged release or
threatened release or cleanup at any location of any Hazardous Materials (as
defined below) (as used herein, “ENVIRONMENTAL LAW” means any federal, state,
local or foreign law, statute, ordinance, rule, regulation, order, decree,
judgment, injunction, permit, license, authorization or other binding
requirement, or common law, relating to health, safety or the protection,
cleanup or restoration of the environment or natural resources, including those
relating to the distribution, processing, generation, treatment, storage,
disposal, transportation, other handling or release or threatened release of
Hazardous Materials, and “HAZARDOUS MATERIALS” means any material (including,
without limitation, pollutants, contaminants, hazardous or toxic substances or
wastes) that is regulated by or may give rise to liability under any
Environmental Law);

 

(y) all tax returns required to be filed by the Company and its subsidiaries
have been filed, and all taxes and other assessments of a similar nature
(whether imposed directly or through withholding) including any interest,
additions to tax or penalties applicable thereto due or claimed to be due from
such entities have been paid, other than those that are immaterial in amount or
that are being contested in good faith and for which adequate reserves have been
provided;

 

(z) the Company and its subsidiaries maintain insurance covering its properties,
operations, personnel and businesses as is reasonable and customary; such
insurance insures against such losses and risks to an extent which is adequate
in accordance with customary industry practice to protect the Company and its
business; all such insurance is fully in force on the date hereof and will be
fully in force at the Closing Date and any Option Closing Date;

 

(aa) the Company has not sustained since the date of the last audited financial
statements incorporated by reference as part of the Registration Statement and
the Prospectus any loss or interference with its respective business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree;

 

(bb) the Company and its subsidiaries have not sent or received any
communication regarding termination of, or intent not to renew, any of the
contracts or agreements referred to or described in, or filed as an exhibit to,
the Registration Statement, and no such termination or non-renewal has been
threatened by the Company or its subsidiaries or, to the Company’s knowledge,
any other party to any such contract or agreement;

 

(cc) the Company and each of the Material Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is

 

10



--------------------------------------------------------------------------------

permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences;

 

(dd) The Company’s Board of Directors has validly appointed an audit committee,
each of whose members are independent as specified in Section 10A(m)(3) of the
Exchange Act and the rules and regulations thereunder as well as any additional
requirements imposed by the requirements of AMEX Company Guide Section 803
(without regard to any exemptions or transition periods available thereunder or
under Rule 10A-3 under the Exchange Act) and the Board of Directors and/or the
audit committee has adopted a charter that satisfies the requirements of AMEX
Company Guide Section 803; the charter of the audit committee was adopted or
reevaluated within the past twelve months; neither the Board of Directors nor
the audit committee has been informed, nor is the Company or any director of the
Company aware, of (i) any significant deficiencies or material weaknesses in the
design or operation of the Company’s internal controls over financial reporting
which are reasonably likely to adversely affect the Company’s ability to record,
process, summarize and report financial information or any material weakness in
the Company’s internal controls, or (ii) any fraud, whether or not material,
that involves management or other employees of the Company and the Material
Subsidiaries who have a significant role in the Company’s internal controls over
financial reporting;

 

(ee) the Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 and 15d-15 under the Exchange
Act); such disclosure controls and procedures are designed to ensure that
material information relating to the Company, including its subsidiaries, is
made known to the Company’s chief executive officer and its chief financial
officer by others within those entities, have been evaluated for effectiveness
as of the end of the applicable period, and such disclosure controls and
procedures are effective to perform the functions for which they were
established;

 

(ff) since the date of the most recent evaluation of such disclosure controls
and procedures, there have been no changes that have materially affected, or are
reasonably likely to materially affect, the Company’s internal control over
financial reporting, including any corrective actions with regard to significant
deficiencies and material weaknesses;

 

(gg) the Company has provided you true, correct, and complete copies of all
documentation pertaining to any extension of credit in the form of a personal
loan made, directly or indirectly, by the Company to any director or executive
officer of the Company, or to any family member or affiliate of any director or
executive officer of the Company; and since July 30, 2002, the Company has not,
directly or indirectly, extended credit, arranged to extend credit, or renewed
any extension of credit, in the form of a personal loan or made any material
modification, including any renewal thereof, to any term of any personal loan
that violates the requirements of Section 402 of the Sarbanes-Oxley Act of 2002;

 

(hh) any statistical and market-related data included in the Registration
Statement and the Prospectus are based on or derived from sources that the
Company believes to be reliable and accurate, and the Company has obtained the
written consent to the use of such data from such sources to the extent
required;

 

(ii) neither the Company, the Material Subsidiaries, nor to the Company’s
knowledge, any employee or agent of the Company or the Material Subsidiaries has
made any payment of funds of the Company or received or retained any funds in
violation of any law, rule or regulation;

 

11



--------------------------------------------------------------------------------

(jj) neither the Company nor any of its respective directors, officers,
affiliates or controlling persons has taken or will take, directly or
indirectly, any action designed, or which has constituted or might reasonably be
expected to cause or result in, under the Exchange Act or otherwise, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares;

 

(kk) the Company has obtained for the benefit of the Underwriters the agreement
(a “Lock-Up Agreement”), in the form set forth as Exhibit B hereto, of each of
its directors and executive officers.

 

5. Certain Covenants of the Company. The Company hereby agrees:

 

(a) to furnish such information as may be required and otherwise to cooperate in
qualifying the Shares for offering and sale under the securities or blue sky
laws of such states or other jurisdictions as you may designate and to maintain
such qualifications in effect so long as you may request for the distribution of
the Shares; provided that the Company shall not be required to qualify as a
foreign corporation or to consent to the service of process under the laws of
any such jurisdiction (except service of process with respect to the offering
and sale of the Shares); and to promptly advise you of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Shares for sale in any jurisdiction or the initiation or threatening of
any proceeding for such purpose;

 

(b) to furnish to you, without charge, three signed copies of the Registration
Statement (including exhibits thereto) and to furnish to you in Los Angeles,
without charge, prior to 10:00 A.M. New York City time on the business day next
succeeding the date of this Agreement and during the period mentioned in
Section 5(d) below, as many copies of the Prospectus (or of the Prospectus as
amended or supplemented if the Company shall have made any amendments or
supplements thereto or to the Registration Statement after the effective date of
the Registration Statement) as the Underwriter may request for the purposes
contemplated by the Act;

 

(c) before amending or supplementing the Registration Statement or the
Prospectus, to furnish to you a copy of each such proposed amendment or
supplement and not to file any such proposed amendment or supplement to which
you reasonably object, and to file with the Commission within the applicable
period specified in Rule 424(b) under the Act any prospectus required to be
filed pursuant to such Rule;

 

(d) if, during such period after the first date of the public offering of the
Shares as in the reasonable opinion of counsel for the Underwriter the
Prospectus is required by law to be delivered in connection with sales by the
Underwriter or dealer, any event shall occur or condition exist as a result of
which it is necessary to amend or supplement the Prospectus in order to make the
statements therein, in the light of the circumstances when the Prospectus is
delivered to a purchaser, not misleading, or if, in the reasonable opinion of
counsel for the Underwriter, it is necessary to amend or supplement the
Prospectus to comply with applicable law, forthwith to prepare, file with the
Commission and furnish, at its own expense, to the Underwriter and to the
dealers (whose names and addresses you will furnish to the Company) to which
Shares may have been sold by you and to any other dealers upon reasonable
request, either amendments or supplements to the Prospectus so that the
statements in the Prospectus as so amended or supplemented will not, in the
light of the circumstances when the Prospectus is delivered to a purchaser, be
misleading or so that the Prospectus, as amended or supplemented, will comply
with law;

 

12



--------------------------------------------------------------------------------

(e) to advise you promptly, confirming such advice in writing, of any request by
the Commission for amendments or supplements to the Registration Statement or
the Prospectus or for additional information with respect thereto, or of notice
of institution of proceedings for, or the entry of a stop order, suspending the
effectiveness of the Registration Statement and, if the Commission should enter
a stop order suspending the effectiveness of the Registration Statement, to use
its best efforts to obtain the lifting or removal of such order as soon as
possible;

 

(f) to make generally available to the Company’s security holders and to you an
earnings statement of the Company (which will satisfy the provisions of
Section 11(a) of the Act) covering a period of twelve months ending December 31,
2006 as soon as practicable after the termination of such twelve-month period,
but in any event no more than 90 days after the end of such twelve-month period;

 

(g) to furnish to you as early as practicable prior to the Closing Date and any
Option Closing Date, as the case may be, but not later than two business days
prior thereto, a copy of the latest available unaudited interim and monthly
consolidated financial statements, if any, of the Company which have been read
by the Company’s independent certified public accountants, as stated in their
letter to be furnished pursuant to Section 7(c) hereof;

 

(h) to apply the net proceeds from the sale of the Shares in the manner set
forth under the caption “Use of Proceeds” in the Prospectus;

 

(i) to pay all costs, expenses, fees and taxes in connection with (i) the
preparation, filing and distribution under the Act of the Registration
Statement, each Preliminary Prospectus, the Prospectus, and any amendments or
supplements thereto, and the printing and furnishing of copies of each thereof
to the Underwriter and to dealers (including costs of mailing and shipment),
(ii) the registration, issue, sale and delivery of the Shares including any
stock or transfer taxes and stamp or similar duties payable upon the sale,
issuance or delivery of the Shares to the Underwriter, (iii) the producing, word
processing and/or printing of this Agreement, any dealer agreements, any Powers
of Attorney and any closing documents (including compilations thereof) and the
reproduction and/or printing and furnishing of copies of each thereof to the
Underwriter and (except closing documents) to dealers (including costs of
mailing and shipment), (iv) the registration or qualification of the Shares for
offering and sale under state or foreign laws and the determination of their
eligibility for investment under state or foreign law as aforesaid (including
the legal fees and filing fees and other disbursements of counsel for the
Underwriter) and the printing and furnishing of copies of any blue sky surveys
or legal investment surveys to the Underwriter and to dealers, (v) any listing
of the Shares on AMEX, (vi) any filing for review of the public offering of the
Shares by the NASD, including the legal fees and filing fees and other
disbursements of counsel to the Underwriter, (vii) the fees and disbursements of
any transfer agent or registrar for the Shares, (viii) the costs and expenses of
the Company relating to presentations or meetings undertaken in connection with
the marketing of the offering and sale of the Shares to prospective investors
and the Underwriter’s sales forces, including, without limitation, expenses
associated with the production of road show slides and graphics, fees and
expenses of any consultants engaged in connection with the road show
presentations, travel, lodging and other expenses incurred by the officers of
the Company and any such consultants, and the Company’s allocable portion of the
cost of any aircraft chartered in connection with the road show, and (ix) the
performance of the Company’s other obligations hereunder;

 

13



--------------------------------------------------------------------------------

(j) not to take, directly or indirectly, any action designed to cause or result
in, or that constitutes or might reasonably be expected to constitute, the
stabilization or manipulation of the price of any securities of the Company.

 

6. Reimbursement of Underwriter’s Expenses. Whether or not the transactions
contemplated in this Agreement are consummated or this Agreement is terminated,
the Company agrees to pay or cause to be paid all expenses incident to the
performance of the Company’s obligations under this Agreement, including:
(a) the fees, disbursements and expenses of the Company’s counsel and the
Company’s accountants in connection with the registration and delivery of the
Shares under the Act and all other fees or expenses in connection with the
preparation and filing of the Registration Statement, any preliminary
prospectus, the Prospectus and amendments and supplements to any of the
foregoing, including all printing costs associated therewith, and the mailing
and delivering of copies thereof to the Underwriter and dealers, in the
quantities hereinabove specified, (b) all costs and expenses related to the
transfer and delivery of the Shares to the Underwriter, including any transfer
or other taxes payable thereon, (c) the cost of printing or producing any Blue
Sky or Legal Investment memorandum in connection with the offer and sale of the
Shares under state securities laws and all expenses in connection with the
qualification of the Shares for offer and sale under state securities laws,
including filing fees and the reasonable fees and disbursements of counsel for
the Underwriter in connection with such qualification and in connection with the
Blue Sky memorandum, (d) all costs and expenses incident to listing the Shares
on AMEX and other national securities exchanges, (e) the cost of printing
certificates representing the Shares, (f) the costs and charges of any transfer
agent, registrar or depositary, (g) the costs and expenses of the Company,
relating to investor presentations on any “road show” undertaken in connection
with the marketing of the offering of the Shares, including, without limitation,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives and officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with the road
show, (h) the document production charges and expenses associated with printing
this Agreement and (i) all other costs and expenses incident to the performance
of the obligations of the Company hereunder for which provision is not otherwise
made in this Section. The Underwriter acknowledges that the Company has provided
an advance of $50,000 to the Underwriter for out-of-pocket expenses anticipated
to be incurred by the Underwriter and related persons, which advance is to be
reimbursed to the Company to the extent not actually incurred. The Company
agrees to pay the Underwriter up to a maximum amount of $120,000 for expenses
actually incurred by the Underwriter. This amount includes the Underwriter’s
legal fees.

 

7. Conditions of Underwriter’s Obligations. The obligations of the Underwriter
hereunder are subject to the accuracy of the representations and warranties on
the part of the Company on the date hereof, at the Closing Date and, if
applicable, at the Option Closing Date, the performance by the Company of its
obligations hereunder and to the following additional conditions precedent:

 

(a) The Underwriter shall have received on the Closing Date and, if applicable,
on the Option Closing Date, an opinion of Pierce Atwood LLP, counsel for the
Company, addressed to the Underwriter, and dated the Closing Date and, if
applicable, dated the

 

14



--------------------------------------------------------------------------------

Option Closing Date, and in form and substance satisfactory to Richardson &
Patel LLP, counsel for the Underwriter, substantially in the form set forth as
Exhibit A hereto.

 

(b) The Underwriter shall have received on the Closing Date and, if applicable,
on the Option Closing Date, an opinion of Richardson & Patel LLP, counsel for
the Underwriter, dated the Closing Date and, if applicable, dated the Option
Closing Date, stating that:

 

(i) the Shares conform to the description thereof contained in the Registration
Statement and the Prospectus;

 

(ii) the Registration Statement and the Prospectus (except as to the financial
statements and schedules and other financial data contained therein, as to which
such counsel need express no opinion) comply as to form in all material respects
with the requirements of the Act; and

 

(iii) the Registration Statement has become effective under the Act and, to such
counsel’s knowledge, no stop order proceedings with respect thereto are pending
or threatened under the Act and any required filing of the Prospectus and any
supplement thereto pursuant to Rule 424 under the Act has been made in the
manner and within the time period required by such Rule 424.

 

In addition, such counsel shall state that such counsel has participated in
conferences with officers and other representatives of the Company,
representatives of the independent public accountants of the Company and
representatives of the Underwriter at which the contents of the Registration
Statement and the Prospectus were discussed and, although such counsel is not
passing upon and does not assume responsibility for the accuracy, completeness
or fairness of the statements contained in the Registration Statement or the
Prospectus (except as and to the extent stated in subparagraph (iii) above), on
the basis of the foregoing nothing has come to the attention of such counsel
that causes them to believe that the Registration Statement or any amendment
thereto at the time such Registration Statement or amendment became effective
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or that the Prospectus or any supplement thereto at the date of
such Prospectus or such supplement, and on the Closing Date or the Option
Closing Date, as the case may be, contained an untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading (it being understood that such counsel need express no opinion with
respect to the financial statements and schedules and other financial data
included in the Registration Statement or the Prospectus).

 

(c) The Underwriter shall have received from Vitale, Caturano & Co., Ltd. and
Deloitte & Touche LLP letters dated, respectively, the date of this Agreement,
the Closing Date and, if applicable, the Option Closing Date, and addressed to
the Underwriter in form and substance satisfactory to the Underwriter containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in the Registration Statement and the
Prospectus; provided that the letter delivered on the Closing Date shall use a
“cut-off” date not earlier than the date hereof.

 

(d) No Prospectus or amendment or supplement to the Registration Statement or
the Prospectus shall have been filed to which you reasonably object.

 

15



--------------------------------------------------------------------------------

(e) The Registration Statement shall become effective not later than 5:30 P.M.
New York City time, on the date of this Agreement.

 

(f) Between the time of execution of this Agreement and prior to the Closing
Date, and, if applicable, the Option Closing Date, (i) no stop order with
respect to the effectiveness of the Registration Statement shall have been
issued under the Act or proceedings initiated under Section 8(d) or 8(e) of the
Act; (ii) the Registration Statement and all amendments thereto shall not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and (iii) the Prospectus and all amendments or supplements thereto
shall not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they are made, not
misleading.

 

(g) Between the time of execution of this Agreement and prior to the Closing
Date, and, if applicable, the Option Closing Date, as the case may be, there
shall have not occurred any change, or any development involving a prospective
change, in the business, prospects, properties, management, financial condition
or results of operations of the Company and its subsidiaries, taken as a whole,
whether or not in the ordinary course of business, from that set forth in the
Prospectus that, in your judgment, is material and adverse and that makes it, in
your judgment, impracticable to market the Shares on the terms and in the manner
contemplated in the Prospectus.

 

(h) The Underwriter shall have received on the Closing Date and, if applicable,
on the Option Closing Date, a certificate dated the Closing Date, or dated the
Option Closing Date, as the case may be, and signed by the Company’s Chief
Executive Officer and its Chief Financial Officer to the effect that the
representations and warranties of the Company contained in this Agreement that
are qualified as to materiality are true and correct as of the Closing Date, and
those not so qualified are true and correct in all material respects as of the
Closing Date, and that the Company has complied with all of the agreements and
satisfied all of the conditions on its part to be performed or satisfied
hereunder on or before the Closing Date.

 

(i) the Underwriter shall have received the Lock-Up Agreements, each
substantially in the form of Exhibit B hereto, between you and executive
officers and directors of the Company, delivered to you on or before the date
hereof, which shall be in full force and effect on the Closing Date.

 

(j) The Company shall have furnished to you such other documents and
certificates, including documents and certificates as to the accuracy and
completeness of any statement in the Registration Statement and the Prospectus
as of the Closing Date and, if applicable, the Option Closing Date, as you may
reasonably request.

 

The obligation of the Underwriter to purchase Additional Shares hereunder is
subject to the delivery to you on the applicable Option Closing Date of such
documents as you may reasonably request with respect to the good standing of the
Company and its subsidiaries, the due authorization and issuance of the
Additional Shares to be sold on such Option Closing Date and other matters
related to the issuance of such Additional Shares.

 

8. Effective Date of Agreement; Termination. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

 

16



--------------------------------------------------------------------------------

The Underwriter may terminate this Agreement by notice given to the Company, if
(x) after the execution and delivery of this Agreement or the earlier respective
dates as of which information is given in the Registration Statement and the
Prospectus, there has been any material adverse change or any development
involving a prospective material adverse change in the business, prospects,
properties, management, financial condition or results of operations of the
Company, which would, in the judgment of the Underwriter make it impracticable
or inadvisable to proceed with the public offering or the delivery of the Shares
on the terms and in the manner contemplated in the Registration Statement and
the Prospectus, or (y) after execution and delivery of this Agreement, there
shall have occurred: (i) a suspension or material limitation in trading in
securities generally on, or by, as the case may be, any of the New York Stock
Exchange, the American Stock Exchange or Nasdaq; (ii) a suspension or material
limitation in trading in the Company’s securities on any exchange or in any
over-the-counter market; (iii) a general moratorium on commercial banking
activities declared by either federal or New York State authorities or a
material disruption in commercial banking or securities settlement, payment or
clearance services in the United States; (iv) an outbreak or escalation of
hostilities or acts of terrorism involving the United States or a declaration by
the United States of a national emergency or war; or (v) any other calamity or
crisis or any change in financial markets, if the effect of any such event
specified in clause (iv) or (v) in the judgment of the Underwriter is material
and adverse and which, singly or together with any other event specified in
clauses (iv) and (v) makes it impracticable or inadvisable to proceed with the
public offering or the delivery of the Shares on the terms and in the manner
contemplated in the Registration Statement and the Prospectus, or (z) after the
execution of this Agreement, there shall have occurred any downgrading, or any
notice or announcement shall have been given or made of (i) any intended or
potential downgrading or (ii) any watch, review or possible change that does not
indicate an affirmation or improvement in the rating accorded any securities of
or guaranteed by the Company by any “nationally recognized statistical rating
organization,” as that term is defined in Rule 436(g)(2) under the Act.

 

9. [RESERVED].

 

10. Indemnity and Contribution.

 

(a) The Company agrees to indemnify, defend and hold harmless the Underwriter,
its partners, directors and officers, and any person who controls the
Underwriter within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act, and the successors and assigns of all of the foregoing persons,
from and against any losses, damages, expenses, liabilities or claims
(including, without limitation, any legal or other expenses reasonably incurred
in connection with defending or investigating any such action or claim) which,
the Underwriter or any such person may incur under the Act, the Exchange Act,
the common law or otherwise, insofar as such losses, damages, expenses,
liabilities or claims arise out of or are based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement (or in the Registration Statement as amended by any post-effective
amendment thereof by the Company) or in a Prospectus (the term Prospectus for
the purpose of this Section 10 being deemed to include any Preliminary
Prospectus, the Prospectus and the Prospectus as amended or supplemented by the
Company), or arise out of or are based upon any omission or alleged omission to
state a material fact therein required to be stated in either such Registration
Statement or such Prospectus or necessary to make the statements made therein
not misleading, except insofar as any such losses, damages, expenses,
liabilities or claims arise out of or are based upon any untrue statement or
alleged untrue statement of a material fact or omission contained in and in
conformity with information concerning the Underwriter

 

17



--------------------------------------------------------------------------------

furnished in writing by or on behalf of the Underwriter to the Company expressly
for use in such Registration Statement or such Prospectus, (ii) any untrue
statement or alleged untrue statement made by the Company in Section 4 hereof or
the failure by the Company to perform when and as required any agreement or
covenant contained herein, or (iii) any untrue statement or alleged untrue
statement of any material fact contained in any audio or visual materials
provided by the Company or based upon written information furnished by or on
behalf of the Company including, without limitation, slides, videos, films or
tape recordings used in connection with the marketing of the Shares.

 

If any action, suit or proceeding (including any governmental investigation)
(each, a “PROCEEDING”) is brought against the Underwriter or any such person in
respect of which indemnity may be sought against the Company pursuant to the
foregoing paragraph, the Underwriter or such person shall promptly notify the
Company in writing of the institution of such Proceeding and the Company shall
assume the defense of such Proceeding, including the employment of counsel
reasonably satisfactory to such indemnified party and payment of all fees and
expenses; provided, however, that the omission to so notify the Company shall
not relieve the Company from any liability which the Company may have to the
Underwriter or any such person or otherwise, except to the extent that the
Company is materially harmed by any delay or omission in notifying the Company.
The Underwriter or such person shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of the Underwriter or of such person unless the employment of such
counsel shall have been authorized in writing by the Company in connection with
the defense of such Proceeding or the Company shall not have, within a
reasonable period of time in light of the circumstances, employed counsel to
have charge of the defense of such Proceeding or such indemnified party or
parties shall have reasonably concluded that there may be defenses available to
it or them which are different from, additional to or in conflict with those
available to the Company (in which case the Company shall not have the right to
direct the defense of such Proceeding on behalf of the indemnified party or
parties), in any of which events such reasonable fees and expenses shall be
borne by the Company and paid as incurred (it being understood, however, that
the Company shall not be liable for the expenses of more than one separate
counsel (in addition to any local counsel) in any one Proceeding or series of
related Proceedings in the same jurisdiction representing the indemnified
parties who are parties to such Proceeding). The Company shall not be liable for
any settlement of any Proceeding effected without its written consent, but if
settled with the written consent of the Company or if there be a final judgment
for the plaintiff, the Company agrees to indemnify and hold harmless the
Underwriter and any such person from and against any loss or liability by reason
of such settlement or judgment. Notwithstanding the foregoing sentence, if at
any time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel as contemplated
by the second sentence of this paragraph, then the indemnifying party agrees
that it shall be liable for any settlement of any Proceeding effected without
its written consent if (i) such settlement is entered into more than 60 days
after receipt by such indemnifying party of the aforesaid request, and (ii) such
indemnifying party shall not have fully reimbursed the indemnified party in
accordance with such request prior to the date of such settlement. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened Proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such Proceeding.

 

The Company agrees to indemnify, defend and hold harmless the Underwriter and
its partners, directors and officers, and any person who controls the
Underwriter within the

 

18



--------------------------------------------------------------------------------

meaning of Section 15 of the Act or Section 20 of the Exchange Act, and the
successors and assigns of all of the foregoing persons, from and against any
losses, damages, expenses, liabilities or claims (including, without limitation,
any legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) which the Underwriter or any such person
may incur under the Act, the Exchange Act, the common law or otherwise, insofar
as such losses, damages, expenses, liabilities or claims arise out of or are
based upon any of the matters referred to in clauses (i) through (iii) of the
first paragraph of this Section 10(a). The second paragraph of this
Section 10(a) shall apply equally to any Proceeding brought against the
Underwriter or any such person in respect of which indemnity may be sought
against the Company pursuant to the foregoing sentence.

 

(b) The Underwriter agrees to indemnify and hold harmless the Company, the
directors of the Company, the officers who sign the Registration Statement, and
any person who controls the Company within the meaning of Section 15 of the Act
or Section 20 of the Exchange Act from and against any losses, damages,
expenses, liabilities or claims (including, without limitation, any legal or
other expenses reasonably incurred in connection with defending or investigating
any such action or claim) which, jointly or severally, the Company or any such
person may incur under the Act, the Exchange Act, the common law or otherwise,
insofar as such losses, damages, expenses, liabilities or claims arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement or any amendment thereof, any
preliminary prospectus or the Prospectus (as amended or supplemented if the
Company shall have furnished any amendments or supplements thereto), or arise
our of or are based upon any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only with reference to information relating to the
Underwriter furnished to the Company in writing by the Underwriter through you
expressly for use in the Registration Statement, any preliminary prospectus, the
Prospectus or any amendments or supplements thereto.

 

If any Proceeding is brought against the Company or any such person in respect
of which indemnity may be sought against the Underwriter pursuant to the
foregoing paragraph, the Company or such person shall promptly notify the
Underwriter in writing of the institution of such Proceeding and the Underwriter
shall assume the defense of such Proceeding, including the employment of counsel
reasonably satisfactory to such indemnified party and payment of all fees and
expenses; provided, however, that the omission to so notify the Underwriter
shall not relieve the Underwriter from any liability which the Underwriter may
have to the Company or any such person or otherwise, except to the extent that
the Underwriter is materially harmed by any delay or omission in notifying the
Underwriter. The Company or such person shall have the right to employ its own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of the Company or such person unless the employment of such counsel
shall have been authorized in writing by the Underwriter in connection with the
defense of such Proceeding or the Underwriter shall not have, within a
reasonable period of time in light of the circumstances, employed counsel to
defend such Proceeding or such indemnified party or parties shall have
reasonably concluded that there may be defenses available to it or them which
are different from or additional to or in conflict with those available to the
Underwriter (in which case the Underwriter shall not have the right to direct
the defense of such Proceeding on behalf of the indemnified party or parties,
but the Underwriter may employ counsel and participate in the defense thereof
but the fees and expenses of such counsel shall be at the expense of the
Underwriter), in any of which events such fees and expenses shall be borne by
the Underwriter and paid as incurred (it being understood, however, that the
Underwriter shall not be liable for the expenses of more than one separate
counsel (in addition to any local counsel) in any one Proceeding or series of
related Proceedings in the same jurisdiction representing the

 

19



--------------------------------------------------------------------------------

indemnified parties who are parties to such Proceeding). The Underwriter shall
not be liable for any settlement of any such Proceeding effected without the
written consent of the Underwriter but if settled with the written consent of
the Underwriter or if there be a final judgment for the plaintiff, the
Underwriter agrees to indemnify and hold harmless the Company and any such
person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by the second sentence of
this paragraph, then the indemnifying party agrees that it shall be liable for
any settlement of any Proceeding effected without its written consent if
(i) such settlement is entered into more than 60 business days after receipt by
such indemnifying party of the aforesaid request, and (ii) such indemnifying
party shall not have fully reimbursed the indemnified party in accordance with
such request prior to the date of such settlement. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened Proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such Proceeding.

 

(c) To the extent the indemnification provided for in this Section 10 is
unavailable to an indemnified party under subsections (a) and (b) of this
Section 10 or insufficient to hold an indemnified party harmless in respect of
any losses, damages, expenses, liabilities or claims referred to therein, then
each applicable indemnifying party under such paragraph, in lieu of indemnifying
such indemnified party thereunder, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, damages, expenses,
liabilities or claims (i) in such proportion as is appropriate to reflect the
relative benefits received by the indemnifying party or parties on the one hand
and the indemnified party or parties on the other hand from the offering of the
Shares or (ii) if the allocation provided by clause 10(c)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 10(c)(i) above but also the
relative fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other in connection with the statements or
omissions that resulted in such losses, damages, expenses, liabilities or
claims, as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Underwriter on the
other hand in connection with the offering of the Shares shall be deemed to be
in the same respective proportions as the total proceeds from the offering (net
of underwriting discounts and commissions but before deducting expenses)
received by the Company and the total underwriting discounts and commissions
received by the Underwriter, in each case as set forth in the table on the cover
of the Prospectus, bear to the aggregate public offering price of the Shares.
The relative fault of the Company on the one hand and of the Underwriter on the
other hand shall be determined by reference to, among other things, whether the
untrue statement or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or by the Underwriter and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

 

The Company and the Underwriter agree that it would not be just or equitable if
contribution pursuant to this Section 10 were determined by pro rata allocation
(even if the Underwriter was treated as one entity for such purpose) or by any
other method of allocation that does not take account of the equitable
considerations referred to in this subsection 10(c) above. The amount paid or
payable by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred

 

20



--------------------------------------------------------------------------------

by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 10, the
Underwriter shall not be required to contribute any amount in excess of the
amount by which the total price at which the Shares underwritten by such
Underwriter and distributed to the public were offered to the public exceeds the
amount of any damages that such Underwriter has otherwise been required to pay
by reason of such untrue statement or alleged untrue statement or omission or
alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section 10 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

 

(d) The indemnity and contribution agreements contained in this Section 10 and
the covenants, warranties, representations and other statements of the Company
contained in this Agreement shall remain operative and in full force and effect
regardless of any investigation made by or on behalf of the Underwriter, its
partners, directors or officers or any person (including each partner, officer
or director of such person) who controls the Underwriter within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, or by or on behalf of
the Company, its directors or officers or any person who controls the Company
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act,
and shall survive any termination of this Agreement or the acceptance of and
payment for any of the Shares. The Company and the Underwriter agree promptly to
notify each other of the commencement of any Proceeding against it and, in the
case of the Company, against any of the Company’s officers or directors in
connection with the issuance and sale of the Shares, or in connection with the
Registration Statement or the Prospectus.

 

11. Information Furnished by the Underwriter. The statements set forth in the
third and fifth paragraphs on the cover page of the Prospectus and the
statements set forth in second, third and eight through tenth paragraphs under
the caption “Underwriting” in the Prospectus with respect to (i) the amount of
selling concession and (ii) overallotment and stabilization constitute the only
information furnished by or on behalf of the Underwriter as such information is
referred to in Sections 4 and 10 hereof.

 

12. Notices. Except as otherwise herein provided, all statements, requests,
notices and agreements shall be in writing and, if to the Underwriter, shall be
delivered or sent by mail or telecopy transmission to MDB Capital Group LLC, 401
Wilshire Blvd. Suite 1020, Santa Monica, CA 90401, Attention: Christopher A.
Marlett (Facsimile: 310-526-5020), with a copy to Richardson & Patel LLP, 10900
Wilshire Blvd., Suite 500, Los Angeles, CA 90024, Attention: Kevin Leung, Esq.
(Facsimile: 310-208-1154), and, if to the Company, shall be delivered or sent by
mail or telecopy transmission to Environmental Power Corporation at One Cate
Street, Fourth Floor, Portsmouth, New Hampshire 03801, Attention: Chief
Financial Officer (Facsimile: 603-431-2650), with a copy to Pierce Atwood LLP, 1
New Hampshire, Suite 350, Portsmouth, New Hampshire 03801, Attention: Scott E.
Pueschel, Esq. (Facsimile: 603-433-6372).

 

13. Governing Law; Construction. This Agreement and any claim, counterclaim or
dispute of any kind or nature whatsoever arising out of or in any way relating
to this Agreement, directly or indirectly, shall be governed by, and construed
in accordance with, the laws of the State of California. The Section headings in
this Agreement have been inserted as a matter of convenience of reference and
are not a part of this Agreement.

 

14. No Fiduciary Duty. The Company acknowledges that in connection with the
offering of the Shares: (a) the Underwriter has acted at arms length, is not an
agents of, and owes

 

21



--------------------------------------------------------------------------------

no fiduciary duties to, the Company or any other person, (b) the Underwriter
owes the Company only those duties and obligations set forth in this Agreement
and (c) the Underwriter may have interests that differ from those of the Company
and that the Underwriter has no obligation to disclose such interests. The
Company waives to the full extent permitted by applicable law any claims it may
have against the Underwriter arising from an alleged breach of fiduciary duty in
connection with the offering of the Shares.

 

15. Entire Agreement. This Agreement, together with any contemporaneous written
agreements and any prior written agreements (to the extent not superseded by
this Agreement) that relate to the offering of the Shares, represents the entire
agreement between the Company and the Underwriter with respect to the
preparation of the Prospectus, the conduct of the offering and the purchase and
sale of the Shares.

 

16. Counterparts. This Agreement may be signed by the parties in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto were upon the same instrument.

 

17. Successors and Assigns. This Agreement shall be binding upon the Underwriter
and the Company and their respective successors and assigns and any successor or
assign of any substantial portion of the Company’s and any of the Underwriter’s
respective businesses and/or assets. The term “successors and assigns” shall not
include a purchaser of any of the Shares from the Underwriter merely because of
such purchase.

 

[the remainder of this page intentionally left blank – signature page follows]

 

22



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
the Underwriter, please so indicate in the space provided below for that
purpose, whereupon this agreement and your acceptance shall constitute a binding
agreement between the Company and the Underwriter.

 

Very truly yours,

ENVIRONMENTAL POWER CORPORATION

By:   /s/    KAMLESH R. TEJWANI        

Name:

  Kamlesh R. Tejwani

Title:

  President and Chief Executive Officer

 

Accepted and agreed to as of the date first above written,

 

MDB CAPITAL GROUP LLC

By:   /s/    CHRISTOPHER A. MARLETT        

Name:

  Christopher A. Marlett

Title:

  Managing Principal

 

23